MacLEAN, J.
Curiosity arises, upon perusing the case, as to why the action brought by a wife for services and material rendered and furnished by her husband should not have been brought by a trustee in bankruptcy. But that was not mooted by either side. When both rested, it was admitted that the plaintiff should have judgment for something. What that should be depended upon whose version would be accepted of two agreements. One, the price of certain work on a house in Morris Park defendant testified was $25 less than the plaintiff’s husband said it was; the other, the price of putting the husband through bankruptcy, the husband said was $75 less than the sum defendant said was agreed upon. Whatever and however the versions be taken, it is impossible to harmonize the judgment with them. The judgment should be reversed, therefore, unless the respondent consent to modify it by a reduction of at least $75. Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event, unless the respondent consent to modify it by a reduction of $75, in which case the judgment, as modified, is affirmed without costs on this appeal. All concur.